I concur in the result, but cannot concur in the view that a foreign corporation may acquire a "permanent residence" in Alabama within the meaning of section 103 of the Revenue Act of 1935. I have no quarrel with the authorities reviewed to the effect that for certain tax purposes a foreign corporation may acquire a local situs or domicile.
In my opinion section 345, Tit. 51, of the Code of 1940, requiring an annual permit to engage in business in Alabama negatives the acquiring a permanent residence in Alabama. *Page 294